[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                           FEBRUARY 6, 2007
                              No. 06-12404                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 05-20937-CR-PCH

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                   versus

MOHSION HAROON AHMED,

                                                        Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (February 6, 2007)

Before BIRCH, BLACK and FAY, Circuit Judges.

PER CURIAM:
      Mohsion Haroon Ahmed pleaded guilty to simple assault in the special

aircraft jurisdiction of the United States, in violation of 18 U.S.C. § 113(a)(5) and

49 U.S.C. §46506(1), and interference with flight crew members and attendants, in

violation of 49 U.S.C. § 46504. He was sentenced to two concurrent three-month

terms of imprisonment and three years’ supervised release, which included four

months’ home confinement and 250 hours of community service in each year of

supervised release. Ahmed appeals his sentence, arguing that it is unreasonable.

For the reasons set forth more fully below, we affirm Ahmed’s sentence, but vacate

and remand for correction of a clerical error in the judgment.

      Ahmed argues that his sentence is unreasonable because the court did not

adequately consider the 18 U.S.C. § 3553(a) factors and because it created a

disparity between his sentence and other similarly situated defendants charged with

the same offense. Ahmed contends that, in contrast to cases where the defendants

either were not convicted of the felony charge or, if they were, actual incarceration

was minimized through credit for time served, probation, or home detention, he

was convicted of the felony offense and received incarceration, supervised release,

home detention, and community service. Ahmed further argues that the district

court should have accorded more weight to mitigating factors, including his

remorse, the unlikelihood of recidivism, and the need for the sentence to be



                                           2
sufficient, but not greater than necessary to comply with the goals set forth in the

§ 3553(a) factors.

      We review the final sentence imposed by the district court for

reasonableness. United States v. Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005).

We consider the factors outlined in 18 U.S.C. § 3553(a) and the district court’s

reasons for imposing the particular sentence. United States v. Williams, 456 F.3d

1353, 1360-61 (11th Cir. 2006), pet. for cert. filed, (U.S. Oct. 19, 2006) (No. 06-

7352). The § 3553(a) factors take into account:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). While the district

court must consider the § 3553(a) factors, it is not required to discuss each factor.

Id. “[A]n acknowledgment by the district court that it has considered the

defendant’s arguments and the factors in section 3553(a) is sufficient under

Booker.” Id. “[T]here is a range of reasonable sentences from which the district

court may choose” and the burden of establishing that the sentence is unreasonable


                                           3
in light of the record and the § 3553(a) factors lies with the party challenging the

sentence. Id. at 788. “The weight to be accorded any given § 3553(a) factor is a

matter committed to the sound discretion of the district court[,]” and “[w]e will not

substitute our judgment in weighing the relevant factors . . . .” Williams, 456 F.3d

at 1363. “When reviewing the length of a sentence for reasonableness, we will

remand for resentencing if we are left with the definite and firm conviction that the

district court committed a clear error of judgment in weighing the § 3553(a) factors

by arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.” Id.

      According to the undisputed facts in the presentence investigation report

(“PSI”), on December 3, 2005, Ahmed, a passenger on a flight from London to

Miami, had been drinking and became disruptive on the flight. According to the

passenger seated next to Ahmed, Ahmed said, “If you give me a knife, I’ll kill

everyone on the plane.” Ahmed attempted to touch and kiss a female flight

attendant and grabbed her arms several times and continued to try to kiss her

before the Flight Service Manager told Ahmed to return to his seat. Ahmed then

took several swings at the Flight Service Manager before the crew was able to get

Ahmed to his seat. Before they got Ahmed in his seat, Ahmed placed his hands on

another female flight attendant and pushed her head to the side. Before two male



                                           4
flight attendants were able to restrain Ahmed, he bit the first flight attendant on the

arm.

       The PSI also stated that Ahmed was arrested on August 4, 2004, after his

first wife filed a report with the Sheriff’s Office accusing Ahmed of drinking

heavily and becoming physically abusive towards her. The PSI stated that an

officer observed several injuries, consistent with her report, and that Ahmed

admitted to having a fight after he had been drinking, but denied any violence.

       At the sentencing hearing, the district court, citing the incident in the PSI

showing Ahmed’s past behavior involving alcohol and violence toward women,

and finding that Ahmed’s actions put in jeopardy the crew members, passengers,

and, potentially, the safety of the flight itself, stated that it did not believe that

probation was appropriate. The district court concluded that this case went beyond

the “normal” incident on a plane when someone was intoxicated and, stating that it

considered the statements of the parties and their recommendations, the PSI, the

advisory Guideline range, and the 18 U.S.C. § 3553 factors, sentenced Ahmed to

three months’ imprisonment.

       Ahmed cannot meet his burden of demonstrating that his sentence is

unreasonable. The court’s statements that it considered the parties’ statements, the

PSI, and the § 3553 factors, was sufficient under Booker. See Talley, 431 F.3d at



                                              5
786. Ahmed’s three-month term of imprisonment falls in the middle of the 0-6

month advisory Guideline range and well below the 20-year statutory maximum

term of imprisonment on the felony interference charge under 49 U.S.C. § 46504.1

Based on evidence of Ahmed’s past physically abusive actions when drinking, and

his actions on the airplane, which included physically assaulting, attempting to

kiss, and biting a flight attendant on the arm, we cannot conclude that the district

court’s sentence is unreasonable.

       However, “[w]e may sua sponte raise the issue of clerical errors in the

judgment and remand with instructions that the district court correct the errors.”

United States v. Massey, 443 F.3d 814, 822 (11th Cir. 2006). We have remanded

for correction of a clerical error where the statute cited in the judgment and

commitment order was incorrect. United States v. Anderton, 136 F.3d 747, 751

(11th Cir. 1998). In this case, the judgment does not correctly list the statutory

provisions violated in Count 1, the charge of assault in the special aircraft

jurisdiction of the United States, in violation of 18 U.S.C. § 113(a)(5) and 49

U.S.C. §46506(1). The judgment only lists 18 U.S.C. § 113(a)(5), which

criminalizes assault within the special maritime and territorial jurisdiction of the

United States. 18 U.S.C. § 113(a)(5). However, 49 U.S.C. §46506(1) criminalizes


       1
         Pursuant to § 1B1.9, the Guidelines were not applied to the assault charge because it
was a class B misdemeanor.

                                                6
the same act if committed on an aircraft in the special aircraft jurisdiction of the

United States. See 49 U.S.C. §46506(1). Accordingly, the district court’s

judgment should also reflect that Ahmed was adjudicated guilty on Count 1 of

violating §46506(1).

      In light of the foregoing, we affirm Ahmed’s sentence, but vacate and

remand for the limited purpose of correcting a clerical error in the judgment.

      AFFIRMED IN PART; VACATED AND REMANDED IN PART.




                                           7